
	
		111th CONGRESS
		2d Session
		S. 1288
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To authorize appropriations for grants to
		  the States participating in the Emergency Management Assistance Compact, and
		  for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Management Assistance
			 Compact Grant Reauthorization Act of 2009.
		2.Emergency Management Assistance Compact
			 grantsSection 661(d) of the
			 Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 761(d)) is
			 amended by striking fiscal year 2008 and inserting each
			 of fiscal years 2010 through 2012.
		
	
		
			Passed the Senate
			 July 14, 2010.
			
			Secretary
		
	
	
	
